DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is related to determining if a query can be automatically resolved and if not assigning an agent and predicting present loyalty and future purchases for providing a best-fit resolution. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims recite receiving query, determining that the query can not automatically resolved, obtaining customer data and aggregated data, determining a score, predicting future purchases, determining a second score, comparing scores, determining risk 
The limitation of receiving, determining, obtaining, predicting, comparing, causing a change in configuration) and assigning is a process that, under broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer and a software or model, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claims recite one additional element – using a device (computer) to perform steps of receiving, obtaining, determining, predicting, comparing, causing and assigning. The claims as a whole merely describe how to generally apply the concept of assigning an agent to customer query for causing an action based on a risk level associated with the customer. The device or processor and the model are recited at a high-level of generality (i.e., as a generic processor performing a generic 
The following references are included to note the well-known, routine, conventional nature of the additional elements:


Kannan et al. (US 9,129,290 B2), method and apparatus for predicting customer behavior (a model for predicting customer needs and matching the customer to an agent based on agents experience).
 Jilani et al. (US 10,438,212 B1) Ensemble machine learning based predicting customer tickets escalation (assigning agent based on the risk).
Azmoon (US 2019/0227822 A1) contextual communication and service interface (assigning an agent based on the customer sentiment or emotion (risk of losing the customer). 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a device or processor and a model. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0013]-[0017). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself 
As for dependent claims, these claims recite limitations (determining customer sentiment from the query, presenting the customer with an offer, determining scores, etc.,) that further define the same abstract ideal noticed in claim 1. These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered and addressed above.
Applicant argues that the intelligent case management platform by which customer data may be intelligently analyzed for use in predicting whether a customer is at risk of leaving a business, in this way the customer may be matched with an agent that may be more adept at solving the customer query, … this way, the management of cases may be more automated, efficient and consistent thereby conserving network resources (e.g.. signaling resources, that would otherwise be needed to randomly distribute cases to hundreds or thousands of agents.
However, and as indicated above, assigning an agent based on the customer sentiment, score or risk and agent’s experience, is well established method/system, therefore, there is no improvement to the existing technology, as indicated by applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688